VIA EDGAR April 21, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln New York Account N for Variable Annuities and Lincoln Life & Annuity Company of New York Lincoln ChoicePlusSM Signature File Nos. 811-09763; 333-171096 Ladies and Gentlemen: Lincoln Life & Annuity Company of New York filed the initial above-referenced Form N-4 Registration Statement on December 10, 2010. Pursuant to Rule 461 under the Securities Act of 1933, The Lincoln National Life Insurance Company, in its capacity as Depositor for the Registrant, respectfully requests that the effective date of the Registration Statement be accelerated and that the Registration Statement be declared effective on April 29, 2011, or as soon as possible thereafter. Sincerely, /s/ Delson R. Campbell Delson R. Campbell Assistant Vice President VIA EDGAR April 21, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln New York Account N for Variable Annuities and Lincoln Life & Annuity Company of New York Lincoln ChoicePlusSM Signature File Nos. 811-09763; 333-171096 Ladies and Gentlemen: Lincoln Life & Annuity Company of New York filed the initial above-referenced Form N-4 Registration Statement on December 10, 2010. Pursuant to Rule 461 under the Securities Act of 1933, Lincoln Financial Distributors Inc., the principal underwriter for the Registrant, respectfully requests that the effective date of the Registration Statement be accelerated and that the Registration Statement be declared effective on April 29, 2011, or as soon as possible thereafter. Sincerely, /s/ Thomas P. O'Neill Thomas P. O’Neill Vice President & Director Chief Operating Officer
